Citation Nr: 0943061	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-25 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969.  He died in March 2006.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for the 
cause of the Veteran's death.  After the submission of 
additional evidence, the RO continued the denial in a May 
2007 rating decision.


FINDINGS OF FACT

1.  The certificate of death reflects that the Veteran died 
at the age of 57 in March 2006.  The immediate cause of death 
was renal failure, due to the underlying causes of 
cardiogenic shock and stroke.

2.  At the time of the Veteran's death, service connection 
had not been established for any disability.

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the appellant's claim, a 
letter dated May 2006 fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The appellant was notified of the evidence that was 
needed to substantiate her claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the appellant was expected to provide, and that 
VA would assist her in obtaining evidence, but that it was 
ultimately her responsibility to provide VA with any evidence 
pertaining to her claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The appellant was 
notified of her responsibility to submit evidence which 
showed that the Veteran's death was due to a disease or 
injury which had its onset in service, and of what evidence 
was necessary to establish service connection for the cause 
of the Veteran's death.

The Board notes that disability ratings are not applicable to 
dependency and indemnity compensation (DIC) claims.  However, 
VA did provide notice of the criteria necessary for 
establishing an effective date.  See Dingess.

The United States Court of Appeals for Veterans Claims 
(Court) has further held that in the context of a claim for 
DIC benefits, a VCAA notice must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 
(2007).  While the appellant did not receive specific notice 
in this regard, the Board notes that the Veteran was not 
service-connected for any disability at the time of his 
death.  Furthermore, the May 2006 notice letter informed the 
appellant that evidence is needed to show that the Veteran's 
service-connected disability caused or contributed to cause 
his death.  Finally, the appellant presented specific 
argument on her theory regarding the relationship between the 
Veteran's claimed diabetes mellitus type II and the cause of 
his death.  Thus, in this case, a reasonable person could be 
expected to understand what was required to support the 
claim, and accordingly the appellant is found to have had a 
meaningful opportunity to participate effectively in the 
processing of her claim.  Therefore, any error in the content 
of notice was not prejudicial.  See Overton v. Nicholson, 20 
Vet. App. 427, 439 (2006).

The Veteran's service treatment records and private treatment 
records have been associated with the claims file.  A VA 
medical opinion was requested and has also been associated 
with the claims file.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA opinion obtained in this 
case is adequate as it is predicated on a review of the 
claims folder and medical records contained therein; contains 
a description of the history of the disabilities at issue; 
documents and considers the relevant medical facts and 
principles; and addresses the medical questions raised in 
this case with supporting rationale for the opinions 
provided.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  The record is complete and the case is ready 
for review.

B.  Law and Analysis

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312. 

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of 
the Veteran's death to be granted, it must be shown that a 
service-connected disorder caused the death or substantially 
or materially contributed to it.  38 U.S.C.A. § 1310.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including cardiovascular-renal disease, to 
include arteriosclerosis, if manifested to a compensable 
degree with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

According to the certificate of death, the Veteran died at 
the age of 57 in March 2006.  The immediate cause of death 
was renal failure.  The underlying causes of death were 
cardiogenic shock and stroke.  

Service treatment records are negative for any complaints, 
treatment, or diagnoses of a cardiovascular or renal 
disorder, nor is there any evidence that such a disorder 
manifested within one year after active service.  The 
appellant has not argued that the Veteran should be service 
connected for the listed causes of death.  Rather, she 
contends that the Veteran had diabetes mellitus type II, 
attributable to service, which contributed to his death.

The appellant can attest to factual matters of which she had 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the appellant as a layperson 
has not been shown to be capable of making medical 
conclusions, thus, any statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the layperson is competent 
to report what comes to her through her senses, she does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous." Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.
 
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue. 

Thus, although the layperson is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the layperson is not 
competent to provide evidence as to more complex medical 
questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ('a legal concept 
determining whether testimony may be heard and considered') 
and credibility ('a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted')).  See Barr.
 
The issue in this matter does not involve a simple diagnosis.  
See Jandreau; see also Woehlaert.  The appellant is not 
competent to provide more than simple medical observations.  
The Veteran's cause of death may not be diagnosed via lay 
observation alone and the appellant is not competent to 
provide a complex medical opinion regarding cause of death or 
a relationship between the Veteran's service-connected 
disabilities and the diseases that caused death.  See Barr.  
Thus, the appellant's lay assertions are not competent or 
sufficient in this regard.  

Nonetheless, the appellant's claim rests on her assertion 
that the Veteran had diabetes mellitus type II as a result of 
his exposure to herbicides in service, and that diabetes 
mellitus caused or contributed to his death.  See August 2007 
Appeal to Board of Veterans' Appeals.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307 (2008).  In a July 1997 opinion, VA's General Counsel 
explained that this definition includes personnel who were 
not actually stationed within the borders of the Republic of 
Vietnam, but were present within the Republic's borders for 
duty or visitation purposes. VAOPGCPREC 27-97 (July 23, 
1997).

Regulations further provide, in pertinent part, that if a 
Veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

Review of the Veteran's Form DD-214 indicates he served in 
Vietnam during the Vietnam era.  Therefore, he is presumed to 
have been exposed to herbicides during service.  The 
remaining issues to be determined are whether the Veteran had 
diabetes mellitus type II, and if so, whether it caused or 
contributed to his death.

Private treatment records indicate the Veteran was 
hospitalized approximately 3 weeks prior to his death.  The 
appellant also submitted a letter from Dr. N.F.  He stated 
that the Veteran was admitted with a hemorrhagic stroke.  
During the course of his treatment, he developed myocardial 
ischemia and hyperglycemia.  He had elevated glucose and was 
treated with insulin on a regular basis to keep it under 
control.  Dr. N.F. noted that the Veteran's hemoglobin A1c 
level was 5.6, and that he had not previously been diagnosed 
with diabetes mellitus prior to his admission, but concluded 
that the Veteran likely had early diabetes mellitus type II.  
Dr. N.F. did not indicate whether diabetes played any role in 
the Veteran's death.  

A VA opinion was obtained in July 2006.  The examiner 
reviewed the claims file, and particularly noted the 
Veteran's death certificate, the letter from Dr. N.F., and 
the lack of any post-service medical records.  It was noted 
that the Veteran was not known to have diabetes and had a 
normal hemoglobin A1c; however, during his hospitalization he 
had some sugars over 200 which were treated with insulin.  
The examiner stated that critically ill patients frequently 
have elevated blood sugars which are attributed to the 
physical stress of serious illness.  Such a finding does not 
mean that the patient has diabetes.  She further noted that 
some medications which have been given to the Veteran, such 
as steroids, can also acutely increase blood sugar.  Although 
she acknowledged that the information available was minimal, 
she concluded that it did not support a diagnosis of diabetes 
and that it was not likely the Veteran had diabetes.



The credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such 
medical opinions, the Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here, the Board 
finds the opinion of the VA examiner to be of greater 
probative value than that of Dr. N.F. in determining whether 
the Veteran had diabetes mellitus type II, as her opinion is 
accompanied by a supporting rationale.  Though he concluded 
that the Veteran likely had early diabetes, Dr. N.F. did not 
support this conclusion with any rationale and acknowledged 
that the Veteran had no prior history of diabetes and a 
normal hemoglobin A1c level.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) (holding that the Board is not required 
to accept a medical opinion that is unsupported by clinical 
findings).

Assuming, for the sake of argument, that the Veteran did in 
fact have diabetes mellitus, and that the application of the 
relevant presumptions result in a finding that diabetes is 
related to service, the record still does not contain 
evidence to suggest that diabetes either caused or 
contributed to the Veteran's death.  The death certificate 
does not list diabetes as an immediate or underlying 
condition.  Though he concluded the Veteran likely had 
diabetes, Dr. N.F. did not state that there was any 
relationship between diabetes and the Veteran's death.  There 
is no competent evidence that the Veteran had diabetes which 
contributed to his demise.  Therefore, service connection for 
the cause of the Veteran's death is not warranted in this 
case.

The Board sympathizes with the appellant and acknowledges her 
sincere belief that the Veteran's death is related to his 
active military service.  However, the preponderance of the 
evidence is against the claim and the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.102 (2008).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


